UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 333-156059 Minerco Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2636716 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 22503 Katy Highway, #18 Katy, Texas 77450 (Address of principal executive offices) (281) 994-4187 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of December 13, 2011 the registrant had 896,797,534 outstanding shares of its common stock. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II – OTHER INFORMATION Item 1.Legal Proceedings 23 Item 2.Unregistered Sales of Equity Securities 23 Item 3.Defaults Upon Senior Securities 25 Item 4.Removed and Reserved 25 Item 5.Other Information 25 Item 6.Exhibits 26 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The unaudited interim financial statements of Minerco Resources, Inc. follow. All currency references in this report are to U.S. dollars unless otherwise noted. Index Consolidated Balance Sheets (unaudited) 4 Consolidated Statements of Expenses (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Consolidated Notes to the Unaudited Financial Statements 7 3 Minerco Resources, Inc. (A Development Stage Company) Consolidated Balance Sheets (unaudited) October 31, July 31, ASSETS Cash $ $ Prepaid Expense - Current Assets Other Assets Intangible asset - Chiligatoro rights Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ $ Accounts Payable – Related Party Advance from related party Convertible Note Payable Derivative Liability Debenture (Convertible) payable (net of discount $83,419) Total Liabilities Stockholders’ Equity (Deficit) Common stock, $0.001 par value,1,175,000,000 shares authorized, 779,861,026 and 453,802,202 outstandingat October 31, 2011 and July 31, 2011, respectively Preferred stock, $0.001 par value,25,000,000 shares authorized,15,000,000 and 10,000,000 outstandingat October 31, 2011 andJuly 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements 4 Minerco Resources, Inc. (A Development Stage Company) Consolidated Statements of Expenses (unaudited) Three Months Ended October 31, Three Months Ended October 31, Period from June 21, 2007 (Date of Inception) to October 31, General and Administrative $ $ $ Chiligatoro Operating Costs - Total Expense , , Impairment of Note Receivable – – Loan Recovery – – ) Interest Expense 82 Gain on settlement of debt – – ) Accretion of discount on convertible debt Loss on derivative liability Total Other Expenses 82 Net Loss $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted $ ) $ ) Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these unaudited financial statements 5 Minerco Resources, Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (unaudited) Three Months Ended October 31, Three Months Ended October 31, Period from June 21, 2007 (Date of Inception) To October 31, Cash Flows from Operating Activities Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain/Loss on settlement of debt - - Loss on derivative Accretion of discount Share based compensation Shares issued for services-Third party - Impairment of notes receivable - - Changes in operating assets and liabilities: Prepaid expense - Accounts payable and accrued liabilities ) Accounts payable- related party - Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities Loan to third party - - ) Net Cash Used in Investing Activities - - ) Cash Flows from Financing Activities Capital contribution - - Proceeds from issuance of common stock - - Proceeds from loan Proceeds from related party debt - - Repayment of related party debt - Net Cash Provided by Financing Activities Net change in cash ) Cash, Beginning of Period - Cash, End of Period $ $ $ Supplemental disclosures of cash flow information Cash paid for interest - - - Cash paid for income taxes - - - Non cash investing and financing activities: Debt discount $ $ Settlement of accounts payable in exchange of notes payable $ $ Shares issued upon conversion note payable $ $ Derivative liability re-classed to equity upon conversion of notes payable to common shares $ $ Common stock issued for Chiligatoro rights $ - $ - $ Common stock issued for note receivable $ - $ - $ The accompanying notes are an integral part of these unaudited financial statements 6 Minerco Resources, Inc. (A Development Stage Company) Consolidated Notes to the Financial Statements (unaudited) 1. Basis of Presentation The accompanying unaudited interim financial statements of Minerco Resources, Inc. (“Minerco” or the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (the “SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in Minerco’s Annual Report filed with the SEC on Form 10-K.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Consolidated Notes to the Financial Statements which substantially duplicate the disclosure contained in the audited financial statements for fiscal 2011 as reported in Minerco’s Form 10-K have been omitted. 2. Going Concern These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize it assets and discharge its liabilities in the normal course of business. During the period ended October 31, 2011, the Company has an accumulated deficit and no revenue. The Company is in the business of developing, producing and providing clean, renewable energy solutions in Central America. The Company participates in and invests in development projects with other companies in clean, renewable energy projects. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations.These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company intends to fund operations through equity and debt financing arrangements, which may be insufficient to fund its capital expenditures, working capital and other cash requirements for the year ending July 31, 2012. 3.Fair Value of Financial Instruments ASC 820, “Fair Value Measurements ”, requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. 7 Minerco Resources, Inc. (A Development Stage Company) Consolidated Notes to the Financial Statements (unaudited) 3. Fair Value of Financial Instruments (continued) Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, accounts payable and accrued liabilities, and due to related party. Pursuant to ASC 820, the fair value of our cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. The Company believes that the recorded values of all of the other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. The following table sets forth by level with the fair value hierarchy the Company’s financial assets and liabilities measured at fair value on October 31, 2011. Level 1 Level 2 Level 3 Total Assets - None $ Liabilities - Derivative Financial Instruments $
